Citation Nr: 0328465	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-13 397 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

Entitlement to service connection for residuals of an ear 
injury manifested by physical ear disorders, 
dizziness/vertigo, and nausea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1954 to April 1956.  Service in the United States Army 
Reserves is also indicated.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a November  2001 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Waco, Texas, which denied service connection 
for bilateral hearing loss, tinnitus, and residuals of an ear 
injury.  The issues set forth on the title page above are all 
that remain of this appeal as the RO granted service 
connection for bilateral hearing loss and tinnitus in April 
2003.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
The matter of entitlement to service connection for residuals 
of an ear injury manifested by nausea is addressed in the 
remand which follows this decision.  

The veteran's representative has raised (see June 5, 2003 
dated correspondence) the issue of entitlement to service 
connection for depression/anxiety as secondary to service-
connected tinnitus.  The RO has not yet adjudicated this 
matter, and it is referred to the RO for appropriate action.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
ear physical ear disorders or dizziness/vertigo as a residual 
of an ear injury in service.


CONCLUSION OF LAW

Service connection for residuals of an ear injury manifested 
by physical ear disorders and dizziness/vertigo is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The VCAA provides, among 
other things, for notice and assistance to claimants under 
certain circumstances, and the duty to notify the veteran 
includes the duty to tell him what evidence, if any, he is 
responsible for submitting to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The evidence appears complete, and is sufficient for the 
determination to be made.  The veteran was notified of the 
VCAA and implementing regulations in an April 2001 letter and 
a July 2002 statement of the case (SOC).  These documents 
adequately notified him of the evidence necessary to 
substantiate the matters on appeal and of the action to be 
taken by VA.  He was notified that he had one year from the 
date of the April 2001 letter to submit evidence in support 
of his claim.  As the veteran has been kept apprised of what 
he must show to prevail in his claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Quartuccio, 
supra; Paralyzed Veterans of American v. Secretary of 
Veterans Affairs (PVA), No. 02-7007, -008, -7009,- 7010 (Fed. 
Cir. Sept. 22, 2003) (PVA).  

The RO has obtained the veteran's service medical records 
from his service with the United States Army Reserves and all 
identified and available records from postservice medical 
care providers, and he has been afforded VA examinations.  
The RO also attempted to obtain service medical records from 
the veteran's period of active duty from April 1954 to April 
1956, but was informed that such records are not available.  
The veteran reported that medical evidence from a family 
physician is unavailable because the physician is deceased.  
In any case, in light of the state of the evidence as is 
further explained below, the Board finds that additional 
development on the matters of service connection for 
residuals of an ear injury manifested by physical ear 
disorders and dizziness/vertigo would be a senseless waste of 
time and resources, and would serve no useful purpose.

Essentially, the veteran contends that service connection is 
warranted for residuals of an ear injury manifested by 
physical ear disorders and dizziness/vertigo, as said 
disorders are the result of the same in-service incident for 
which the RO granted service connection for bilateral hearing 
loss and tinnitus in April 2003.  He reports that a 
"concussion-type" grenade exploded near him during basic 
combat training.  He reportedly lost his hearing for four 
days after the incident, and has had bilateral hearing loss 
and tinnitus ever since.  The DD Form 214 indicates that the 
veteran was at the 101st Airborne Infantry Special Training 
School in July and August 1954.  

Service medical records from the veteran's period of service 
with the United States Army Reserves are negative for any 
physical disorder of the veteran's ears, and are likewise 
negative for complaints or clinical findings of dizziness or 
vertigo.  

Postservice evidence includes private medical records dated 
from August to October 1995 which reflect results of 
audiometric examinations.  The records are negative for any 
physical disorders related to the veteran's ears, and are 
negative for subjective complaints or clinical findings of 
dizziness or vertigo.  

On VA audiometric examination in November 2002, the veteran 
complained chiefly of progressive hearing difficulty of more 
than 30 years duration.  His greatest hearing difficulty was 
understanding speech in noisy environments.  It was noted 
that the veteran's noise exposure history is limited to in-
service exposure to weapons fire.  Otoscopic examination was 
unremarkable, and normal middle ear function was indicated.  
The diagnosis was moderated bilateral sensorineural hearing 
loss.  The examiner reported that the veteran expressly 
"denies any physical ear problems or dizziness."  

On VA examination in April 2003, the veteran recounted that a 
grenade exploded near him during basic training.  He 
reiterated that he lost his hearing for four days after the 
incident, and he has had bilateral hearing loss and constant 
tinnitus ever since.  The veteran did not complain of or 
report any physical disorder involving his ears, and he did 
not complain of dizziness or vertigo.  The report of 
examination is negative for clinical findings of dizziness, 
vertigo, or a physical disorder of the ears.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed that the structure of these 
statutes "provided strong evidence of congressional intent 
to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As a threshold requirement to establish service connection 
for a claimed disability, there must be competent evidence 
that such disability exists.  Recent medical evidence in this 
case, the report of a VA examination in November 2002, 
established by his own statement that the veteran does not 
have dizziness, vertigo, or a physical disorder of the ears 
related to an injury in service.  A subsequent VA examination 
likewise did not reveal presence of such disorders.  The 
record is devoid of any competent (medical) evidence that the 
veteran now has, or ever has had, chronic physical disorders 
of the ears, dizziness or vertigo due to ear injury in 
service.  Without a current diagnosis of physical disorders 
of the ears, dizziness or vertigo (and with the veteran's 
express denial he has such problems) service connection for 
these disabilities is not warranted.  The sole question 
presented to the Board in these matters is whether service 
connection may be granted in the absence of current 
disability.  There is no legal authority for that 
proposition, and the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for residuals of an ear injury manifested 
by physical ear disorders and dizziness/vertigo is denied.


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
service connection has been granted for bilateral hearing 
loss and tinnitus.  The veteran alleges that he has nausea 
due to the same precipitating incident.  There is a dearth of 
medical evidence in this matter, as no examiner has commented 
whether the veteran has the disability.  Hence, further 
development of medical evidence is needed.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the decision in PVA, supra, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.  
The veteran should be specifically 
notified of what he needs to establish 
entitlement to service connection for 
nausea, of what the evidence shows. and 
of his and VA's respective 
responsibilities in evidence development, 
as well as that there is a year provided 
for response to VCAA notice.  

2.  The RO should arrange for an 
appropriate VA examination of the veteran 
to determine whether he has nausea, and, 
if so, whether it resulted from ear 
injury in service (or other etiology).  
The veteran's claims file must be 
available to the examiner for review in 
conjunction with the examination.  Based 
on review of the record and examination 
of the veteran, the examiner should opine 
whether the veteran experiences nausea 
that is, at least as likely as not, 
related to his service connected 
tinnitus.  The examiner must explain the 
rationale for the opinion given.  

3.  The RO should then review the claim 
of service connection for residuals of 
ear injury manifested by nausea, in light 
of all evidence added to the record since 
their last previous review of the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental SOC, and give them the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



